United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-4076
                                    ___________

United States of America,                 *
                                          *
                            Appellee,     *         Appeal from the United States
                                          *         District Court for the
                                          *         Western District of Arkansas
             v.                           *
                                          *              [UNPUBLISHED]
James Allen Nunley,                       *
                                          *
                            Appellant.    *

                               Submitted: May 16, 2001
                                 Filed: May 29, 2001
                                    ___________

Before MCMILLIAN and BEAM, Circuit Judges, and KYLE, District Judge.1
                            _________

PER CURIAM.

       Appellant James Allen Nunley appeals from a final judgment entered in the
United States District Court for the Western District of Arkansas pursuant to Nunley's
conditional guilty plea to possession with intent to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii). Nunley was sentenced to 324




      1
           The Honorable Richard H. Kyle, United States District Judge for the
District of Minnesota, sitting by designation.
months' imprisonment. He appeals from the district court's2 denial of his motion to
suppress evidence.

       Having reviewed the matter, we conclude that the District Court did not err in
denying Nunley's suppression motion. We agree with the District Court that, although
the officer's affidavit and the resulting search warrant were not the “model of clarity or
a paradigm to be copied by future law enforcement officers,” there was sufficient
probable cause to issue the search warrant for Nunley's home. We further agree that
the location of the contraband was sufficiently described in both the affidavit and
search warrant, and that the judicial officer was neutral and detached and used
independent judgement in issuing the warrant. Accordingly, we affirm. See 8th Cir.
R. 47B.



A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
           The Honorable Jimm Larry Hendren, Chief Judge, United States District
Court for the Western District of Arkansas.
                                           2–